                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    DANIELLE DUCKETT                               :          CIVIL ACTION
                                                   :
      v.                                           :          No. 18-4017
                                                   :
    COMMONWEALTH OF                                :
    PENNSYLVANIA DEPARTMENT OF                     :
    HEALTH AND HUMAN SERVICES                      :

                                        MEMORANDUM
    Juan R. Sánchez, C.J.                                                         July 16, 2019

           Plaintiff Danielle Duckett alleges that Defendant Pennsylvania Department of Human

Services (DHS),1 her former employer, discriminated against her based on her sex by permitting a

hostile work environment to exist during her employment. She brings this action under Title VII

of the Civil Rights Act of 1964 (Title VII) and the Pennsylvania Human Relations Act (PHRA).

The parties have filed cross-motions for summary judgment pursuant to Federal Rule of Civil

Procedure 56. For the reasons set forth below, the Court will grant DHS’s motion for summary

judgment and deny Duckett’s motion for summary judgment.

FACTS2

           Duckett, a female, was employed by DHS in a supervisory role from March 31, 2014 until

her January 3, 2017, resignation. Duckett Aff. ¶ 4(a), (d), (s). One of the employees Duckett

supervised was Lee Franczyk. Id. at ¶ 4(e). Duckett alleges Franczyk’s conduct created a hostile

work environment.


1
 Duckett’s Complaint misidentified Defendant as “Commonwealth of Pennsylvania Department
of Health and Human Services.”
2
   The following facts are drawn from the summary judgment record, which consists of
documents—primarily emails—attached to the parties’ motions, and affidavits or declarations by
Plaintiff and various DHS personnel. The facts are undisputed, except where specifically noted to
the contrary. At the summary judgment stage, the Court views the facts in the light most favorable
to the non-movant.
       One of Franczyk’s duties involved conducting regulatory field inspections of treatment

providers for DHS licensing purposes. See Pl.’s Mot. Ex. C. These providers complained to

Duckett that, between May and June of 2016, Franczyk engaged in sexual harassment and

inappropriate behavior during field inspections. See id. Franczyk’s behavior included

inappropriate comments to provider staff, touching a patient’s back and shoulders, and viewing

pornographic material on his phone in a provider’s office. See id. Duckett and her supervisor,

Sandra Wooters, investigated the complaints. Duckett Aff. ¶ 4(i), (j). Individuals from relevant

DHS bureaus were consulted and concluded the complaints “appeared” credible and Franczyk’s

behavior could “be considered a violation of” DHS’s policy prohibiting sexual harassment. Pl.’s

Mot. Ex. E. On September 6, 2016, Duckett communicated the nature of the investigation to

Franczyk and informed him she would conduct a hearing concerning the allegations. Def.’s Mot.,

Ex. 4. On September 23, 2016, following the hearing, Duckett and Wooters informed Franczyk he

was suspended five days for violating DHS policy prohibiting sexual harassment and for tardiness.

Def.’s Mot., Ex. 5; see Pl.’s Mot. Ex. G.

       In September 2016, while the investigation was ongoing, Franczyk began monitoring the

habits, and particularly the arrival times, of his coworkers. See Pl.’s Mot. Ex. F. Franczyk reported

the perceived tardiness of a male coworker directly to Wooters. See id. On October 11, 2016,

Duckett, by email, brought this behavior to the attention of George Moore at DHS. Id. Duckett’s

email described another incident in which a female coworker observed a note Franczyk had created

documenting her tardiness. Id.

       Franczyk’s behavior toward Duckett, specifically, became hostile during and following the

investigation. See Duckett Aff. ¶ 4(l), Pl.’s Mot., Ex. A (“It was after this investigation, that

Franczyk targeted me heavily and repeatedly.”). Franczyk informed Duckett and Wooters he



                                                 2
would “get rid of” them both for suspending him. Id. at ¶ 4(k). In a statement Duckett later provided

to DHS personnel, she described Franczyk’s behavior during this period:

       During the investigation of the Sexual Harassment allegation against him . . . he
       stated he didn’t want to talk to me face to face . . . , when I would ask him to process
       work he would throw things on the floor and get upset. One encounter he stopped
       me mid-sentence and said I was mean, and cold hearted for what I was doing to
       him – he further stated it was upsetting to him as a husband and a father. Once . . .
       after telling him what I needed him to process he threw something at the wall. After
       he received his discipline regarding the Sexual Harassment allegations- he got up
       and stormed out of my supervisor[‘]s office saying “I don’t know how to talk to
       anyone” and then while I followed him down the hall . . . I heard him state[] “A
       fuckin bitch” while throwing his empty water bottle. . . .

Pl.’s Mot. Ex. G.

       Duckett also contends Franczyk began “stalking” her. Duckett Aff. ¶¶ 4(m), (n), Pl.’s Mot.,

Ex. A. Duckett observed Franczyk’s car driving down her street on one occasion. Pl.’s Mot. Ex.

G; see also Duckett Aff. ¶ 4(m), Pl.’s Mot. Ex. A (stating Franczyk was “casing” Duckett’s house).

Franczyk allegedly “stalked” Duckett on the internet as well. Duckett Aff ¶ 4(m), Pl.’s Mot. Ex.

A. Duckett learned through a friend that Franczyk’s wife had used Facebook to ask another

individual about Duckett and had told that individual that Duckett “hadn’t been nice to” Franczyk.

Pl.’s Mot. Ex. G. Duckett suspected Franczyk had caused her to receive multiple messages

notifying her of attempts to change her Facebook password. Id.

       On October 19, 2016, Duckett had to pull her car over due to mechanical problems and get

roadside assistance. See Pl.’s Mot. Ex. G. Lug nuts to her tires were missing and her emergency

brake line was cut. Id. The tow driver and dealership staff indicated to Duckett someone had done

this to her car, and Duckett suspected Franczyk. See id. On October 20, 2016, Duckett emailed

Wooters and George Moore at DHS, describing what had happened to the car, Franczyk’s

outbursts in the office, the allegation that Franczyk was driving on Duckett’s block, the Facebook

message by Franczyk’s wife, and Duckett’s suspicions about her Facebook password. See Pl.’s


                                                  3
Mot. Ex. G. Additionally, Duckett informed Wooters and Moore that Franczyk had “been

confrontational” with other staff and tracked their arrival times. Id.

       DHS contends it took several steps in response to Duckett’s email. Based on police

instruction, Moore determined DHS should not independently investigate the incident with

Duckett’s car while police were investigating. Moore Decl. ¶ 9, Def.’s Mot. Ex. 6. Moore and

Wooters discussed the possibility of transferring Franczyk to either a different office or a different

supervisor. Id. at ¶ 10. However, they determined transfer was not possible at the time because

Duckett was the only supervisor for Franczyk’s licensing section in his current office and because

transfer to another office would require a substantiated allegation against Franczyk under the union

agreement. Id.; Wooters Decl. ¶ 11, Def.’s Mot. Ex. 1. Moore and Wooters also “discussed”

arranging Duckett and Franczyk’s work schedules to minimize the times they were in the office

together. Moore Decl. ¶ 11, Def.’s Mot. Ex. 6. Wooters increased her presence in the office and

arranged for increased monitoring by security officers and increased lighting in the parking lot.

Wooters Decl. ¶ 13, Def.’s Mot. Ex. 1. Wooters also “held several formal counseling sessions and

informal discussions” with Franczyk “to address the various concerns about his behavior towards

his co-workers.” Id. at ¶ 14. Duckett, for her part, contends she was informed only that Franczyk’s

union status prevented DHS from moving him from her supervision or office. Duckett Aff. ¶ 4(p),

Pl.’s Mot. Ex. 1.

       On December 8, 2016, Duckett reported to Diane Murray at DHS that Franczyk had texted

her and another female DHS employee a link to download a potentially malicious application on

their phone. See Pl.’s Mot. Ex. K. On December 15, 2017, Duckett communicated her resignation,

effective January 3, 2017, to DHS, informing DHS she was “forced to leave due to ongoing threats

to [her] safety and the intolerable hostile work environment that has been created based on the



                                                  4
employee” she supervised. Pl.’s Mot. Ex. L. Duckett had previously conveyed to Wooters her

interest in the new job she took working for a state legislator. See Wooters Aff. ¶ 30, Def.’s Mot.

Ex. 1.

         On January 4, 2017, another one of Duckett’s subordinates, Dina Scarci, learned Franczyk

had told a coworker that Duckett and Scarci were in a relationship. Pl.’s Mot. Ex. H. Scarci

reported this to Wooters by email, id., and later made a formal Equal Employment Opportunity

complaint to DHS, Pl.’s Mot. Ex. I. In her complaint, Scarci described at least two earlier, 2016

incidents in which a coworker reported to Scarci that Franczyk was looking at pictures of Scarci

and Duckett together on Facebook. See Pl.’s Mot. Ex. I. On one of these occasions, the coworker

said “Franczyk was ‘stalking’ [Scarci] on Facebook.” Id.; see Scarci Aff. ¶ 3(j), Pl.’s Mot. Ex. B.

Scarci also resigned in August 2017. Pl.’s Mot. Ex. N.

         On September 18, 2018, Duckett brought this action. Following the close of discovery, 3

the parties filed the instant cross-motions for summary judgment.

DISCUSSION

         A motion for summary judgment shall be granted “if the movant shows there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Material facts are those “that might affect the outcome of the suit under the governing

law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A factual dispute is genuine if

“the evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

         “[A] party seeking summary judgment always bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of the [record] which it

believes demonstrate the absences of a genuine issue of material fact.” Celotex Corp. v. Catrett,


3
 The parties did not take any depositions during the discovery period and rely on affidavits and
documents DHS produced with its initial disclosures.
                                                  5
477 U.S. 317, 323 (1986) (citation and internal quotation marks omitted). To defeat summary

judgment, “the non-moving party must present more than a mere scintilla of evidence; there must

be evidence on which the jury could reasonably find for the [non-movant].” Burton v. Teleflex Inc.,

707 F.3d 417, 425 (3d Cir. 2013) (alteration in original) (citation and internal quotation marks

omitted). “Where the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party, there is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986) (citation omitted). “Speculation, conclusory allegations, and mere

denials are insufficient to raise genuine issues of material facts.” Boykins v. Lucent Techs., Inc.,

78 F. Supp. 2d 402, 408 (E.D. Pa. 2000) (citations omitted). “Conclusory, self-serving affidavits

are insufficient to withstand a motion for summary judgment.” Kirleis v. Dickie, McCamey &

Chilcote, P.C., 560 F.3d 156, 161 (3d Cir. 2009).

          Where, as here, cross-motions for summary judgment are filed, “the court must rule on

each party’s motion on an individual and separate basis, determining, for each side, whether a

judgment may be entered in accordance with the Rule 56 standard.” Auto-Owners Ins. Co. v.

Stevens & Ricci Inc., 835 F.3d 388, 402 (3d Cir. 2016) (alteration omitted) (quoting 10A Charles

Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 2720 (3d ed.

1998)).

          Duckett brings a claim for sexual harassment in violation of Title VII,4 which makes it

unlawful for an employer “to discriminate against any individual with respect to his compensation,



4
  Duckett also brought a claim against DHS for violation of the PHRA, 43 Pa. Stat. § 951 et seq.,
which, among other things, makes it unlawful for an employer to discriminate against an individual
with respect to certain employment terms or conditions because of their sex. See § 955(a).
Pennsylvania has retained Eleventh Amendment immunity against PHRA claims brought in
federal courts. Dieffenbach v. Dep’t of Revenue, 490 F. App’x 433, 435 (3d Cir. 2012) (citing 42
Pa. Cons. Stat. Ann. § 8521(b)). Accordingly, and as Duckett concedes, DHS is immune from
Duckett’s PHRA claim and thus judgment will be entered in DHS’s favor on this claim.
                                                 6
terms, conditions, or privileges of employment, because of such individual’s race, color, religion,

sex, or national origin.” 42 U.S.C.A. § 2000e-2(a)(1). “Title VII prohibits sexual harassment that

is ‘sufficiently severe or pervasive to alter the conditions of [the plaintiff’s] employment and create

an abusive working environment.’” Mandel v. M&Q Packaging Corp., 706 F.3d 157, 167 (3d Cir.

2013) (quoting Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986)) (alteration in original).

To establish a hostile work environment claim alleging discrimination based on sex, a plaintiff

must establish that (1) she suffered intentional discrimination because of her sex; (2) the

discrimination was severe or pervasive; (3) the discrimination detrimentally affected her; (4) the

discrimination would detrimentally affect a reasonable person in like circumstances, and (5) the

existence of respondeat superior liability. Id. DHS is entitled to summary judgment because

Duckett has failed to establish the first element of her claim—intentional discrimination motivated

by her gender. Title VII is not a general civility code. See Faragher v. City of Boca Raton, 524

U.S. 775, 788 (1988). A plaintiff must show gender is a substantial factor in the discrimination

and that, if not her for gender, she would not have been treated in the same manner. Andrews v.

City of Phila., 895 F.2d 1469, 1482 (3d Cir. 1990); see also Brown v. Henderson, 257 F.3d 246,

252 (2d Cir. 2001) (citing Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 79–80 (1998))

(“It is axiomatic that mistreatment at work . . . is actionable under Title VII only when it occurs

because of an employee’s sex, or other protected characteristic.”). Nevertheless, impermissible

discrimination need not include sexual overtones in every instance. Andrews, 895 F.2d at 1485.

“[T]he pervasive use of derogatory and insulting terms relating to women generally and addressed

to female employees personally may serve as evidence of a hostile environment.” Id.

       In Brown, the Second Circuit affirmed summary judgment for a hostile work environment

defendant where the plaintiff failed to produce evidence that her mistreatment was motivated by



                                                  7
her gender. 257 F.3d at 255–56. The plaintiff and the harasser were adversaries in a union election.

Id. at 249. During and after the election, the harasser mocked the female plaintiff, lied about her,

and alleged publicly that the plaintiff and a male coworker were in a relationship. Id. The harasser

was also responsible for placing two obscene pictures near the male coworker’s mail route that

included references to the plaintiff and the male coworker. Id. at 250. The Second Circuit held that

the fact that a male coworker was treated similarly did not, per se, foreclose that the harassment

was based on sex. Id. at 254. However, the Court determined the plaintiff’s evidence insufficient

to survive summary judgment, particularly because the plaintiff had never suggested the

harassment was related to her sex and repeatedly linked the conduct to the union election. Id. at

255–56; see also Pugliese v. Cnty. of Lancaster, No. 12-7073, 2016 WL 354882, at *18 n.5 (E.D.

Pa. Jan. 27, 2016) (“The fact that [the harasser] may have had a conflict with plaintiff and did not

like plaintiff hardly constitutes intentional discrimination based on sex. Such incidents occur in

every workplace in America. Nor does yelling at plaintiff or being rude to her constitute sexual

harassment.”).

       Here, as in Brown, the evidence presented by Duckett could not lead a reasonable jury to

conclude any harassment she was subject to was based on sex. And as the harassment in Brown

began with a union election, Franczyk’s behavior toward Duckett began with a gender-neutral

workplace dispute: Duckett’s involvement in investigating and disciplining Franczyk for his

behavior during field inspections. Duckett concedes Franczyk’s behavior toward her began after

this investigation. See, e.g., Duckett Aff. ¶ 4(l), Pl.’s Mot. Ex. A (“It was after this investigation,

that Franczyk targeted me heavily and repeatedly.”). Franczyk’s comment to Duckett and Wooters

that he would “get rid of” them also followed his discipline. Franczyk’s conduct toward Duckett

in the office and during her tenure appears to be limited to yelling and throwing things when



                                                  8
confronted about the investigation or assigned work. Despite describing Franczyk’s misconduct in

great detail, Duckett’s October 20, 2016, email to Wooters and Moore omits any reference to

gender-based or sexual conduct directed to Duckett. See Pl.’s Mot. Ex. G. Instead, Duckett

communicated to Wooters and Moore the temporal connection between the investigation of

Franczyk and his behavior. Similarly, when Duckett discussed Franczyk’s treatment of other staff,

she did so in a gender-neutral manner. When Duckett related Franczyk tracking the arrival time of

his coworkers, Duckett noted Franczyk “expressed that . . . he is being held to a standard that other

employees are not.” Id. While the allegations that Franczyk tampered with Duckett’s car and

stalked her outside of the office are more serious than Franczyk’s in-office demeanor toward

Duckett, they add no indicia of sexual discrimination. There simply is no indication in this

comprehensive summary by Duckett that Franczyk’s behavior was sexually discriminating.5

       The investigation and discipline of Franczyk, was, of course, based on allegations of sexual

harassment by Franczyk during field inspections. But there is no evidence that Duckett was present

for this behavior. Franczyk’s behavior directed toward others, outside of Duckett’s presence, is

not evidence of her hostile work environment claim. See Woodard v. PHB Die Casting, 255 F.

App’x 608, 609 n.1 (3d Cir. 2007); Caver v. City of Trenton, 420 F.3d 243, 263 (3d Cir. 2005).

While such evidence could be relevant to show otherwise ambiguous comments toward Duckett

were motivated by sex, see Woodard, 255 F. App’x at 609 n.1, there are no ambiguously sexual

comments directed to Duckett here, nor is there a close relation between the apparently overt sexual

nature of Franczyk’s behavior toward provider staff and the nonsexual hostility directed toward

Duckett, see Mandel, 706 F.3d at 167 (“The question of whether evidence of discrimination against




5
  Similarly, Scarci contended she believed “Franczyk targeted [her] because [she] had a good
rapport and friendship with Ms. Duckett.” Scarci Aff. ¶ 3(m), Pl.’s Mot. Ex. B.
                                                 9
other employees by other supervisors is relevant is fact based and depends on several factors,

including how closely related the evidence is to the plaintiff’s circumstances and theory of the

case.”).

           Nor is Franczyk’s treatment of two female coworkers indicative of sexual harassment of

those coworkers or of Duckett. In one instance, Duckett reported in a March 30, 2016, email that

a female coworker was fearful of Franczyk and did not want to work with him, “with him making

allegations about her.” Pl.’s Mot. Ex. D. But there is no evidence identifying the nature of

Franczyk’s conduct or statements toward this coworker. Duckett’s characterization of this

treatment as sexual harassment is speculative. Similarly, evidence that Franczyk noted another

female coworker’s tardiness does not demonstrate harassment based on sex where the same

evidence shows he reported the tardiness of a male coworker around the same time. See Pl.’s Mot.

Ex. F. The email evidence of this specific behavior also overwhelmingly suggests it was motivated

by the investigation of Franczyk, not gender discrimination. For example, Franczyk emailed

Duckett, “I have been held to the standard of being on time. I feel that I have been singled out for

this issue as I have observed many staff being late . . . .” Id.

           Duckett does, however, rely on alleged comments Franczyk made concerning a

relationship between Duckett and a third female coworker, Dina Scarci. Duckett attested that

Franczyk “repeatedly accused [Duckett], in person and to my co-workers for [sic] having a lesbian

affair with one of [Duckett’s] subordinates; repeatedly questioned [Duckett’s] sexual orientation,

and accus[ed] [Duckett] of giving female employees preferential treatment.” Duckett Aff. ¶ 4(f),

Pl.’s Mot. Ex. A. However, a self-serving and conclusory affidavit is insufficient to withstand

summary judgment. Kirleis, 560 F.3d at 161 (determining whether genuine issue of material fact

existed to dispose of motion to compel arbitration, and recognizing the standard was identical to



                                                   10
the summary judgment standard). In Kirleis, the Third Circuit rejected the defendant’s contention

that the plaintiff’s affidavit was insufficiently conclusory, because the affidavit “detail[ed] the

specific circumstances that rendered the formation of [the relevant contract] impossible.” Id. By

contrast, in Larochelle v. Wilmac Corporation, a case where the plaintiff claimed she was forced

to resign as retaliation for reporting sexual harassment, the Third Circuit found the evidence

“undercut[] the conclusory affidavit” that the plaintiff was told she had to resign. 769 F. App’x 57,

61 (3d Cir. 2019). Here, Duckett’s affidavit is analogous to Larochelle and distinct from Kirleis.

Unlike the Kirleis plaintiff, Duckett does not detail “specific circumstances.” She fails to describe

a single instance of Franczyk making accusations to her personally. And, as in Larochelle, other

evidence undercuts her affidavit. The allegations of Franczyk making these comments are absent

from Duckett’s multiple emails to Wooters and Moore and from Duckett’s resignation letter. The

evidence shows Scarci learned on January 4, 2017—after Duckett’s resignation—that Franczyk

stated to a coworker Duckett and Scarci were in a relationship. There is no evidence this statement

was made “repeatedly” as Duckett claims, that it was made before Duckett resigned, or that

Duckett was ever aware of it before she resigned. In light of the self-serving and unsupported

nature of this aspect of Duckett’s affidavit, it is insufficient to defeat summary judgment. As for

the isolated comment Scarci later heard, even if Duckett had learned about it while she was

employed, it was nonetheless one-off “idle gossip” insufficient to support a hostile work

environment claim. Spain v. Gallegos, 26 F.3d 439, 448–49 (3d Cir. 1994).

       The evidence overwhelmingly indicates Franczyk’s treatment of Duckett was “grounded

in workplace dynamics” and Duckett cannot now “rescue her claim with a last-minute conversion

to the position that, instead of what she had consistently said before, she faced adverse conditions

because she is a woman.” Brown, 257 F.3d at 256. Accordingly, the Court finds a reasonable jury



                                                 11
could not find the first element of a hostile work environment claim has been established, and DHS

is entitled to summary judgment on this claim. The Court therefore does not address DHS’s

argument that Duckett cannot, as a matter of law, establish the fifth element of a hostile work

environment claim, respondeat superior liability.6

       Although not clearly defined in her Complaint, Duckett also claims DHS is liable under a

constructive discharge theory. “To establish a constructive discharge, [the plaintiff] must show

that the employer knowingly permitted conditions of discrimination in employment so intolerable

that a reasonable person subject to them would resign.” Mandel, 706 F.3d at 169. “Creation of a

hostile work environment is a necessary predicate to a hostile-environment constructive discharge

case.” Pa. State Police v. Suders, 542 U.S. 129, 149 (2004). Because Duckett did not produce

evidence to support her hostile work environment claim, she cannot, as a matter of law, proceed

on her constructive discharge theory.7



6
  An employer is liable for “non-supervisory co-worker sexual harassment only if the employer
failed to provide a reasonable avenue for complaint or, alternatively, if the employer knew or
should have known of the harassment and failed to take prompt and appropriate remedial action.”
Huston v. Procter & Gamble Paper Prods. Corp., 568 F.3d 100, 104 (3d Cir. 2009). In other
words, the employer is liable if it was negligent in failing to discover or in responding to
harassment. Id. at 104–05. The Court does not reach the issue of DHS’s negligence. However, this
should not be interpreted as approval of either DHS’s response or Franczyk’s alleged misconduct.
Even without a discriminatory motive, Franczyk’s alleged behavior was insubordinate,
disrespectful, and, with respect to Duckett’s car, if proven, possibly criminal. The gravity of
Franczyk’s behavior may have warranted a more serious response by DHS. Nevertheless, absent
a discriminatory basis for Franczyk’s conduct, the Court does not reach the questions surrounding
DHS’s handling of the situation.
7
  To the extent Duckett pursues a retaliation claim, it would also fail as a matter of law. A plaintiff
establishes a prima facie case of retaliation under Title VII by showing “(1) she was engaged in
activity protected by Title VII; (2) the employer took an adverse employment action against her;
and (3) there was a causal connection between her participation in the protected activity and the
adverse employment action.” Moore v. City of Phila., 461 F.3d 331, 340–41 (3d Cir. 2006).
Protected activity includes opposing discrimination that is, or that plaintiff has an objectively
reasonable and good faith belief is, unlawful under Title VII. Id. at 341. Duckett’s complaints do
not reflect an objectively reasonable and good faith belief that she was complaining about sexual
                                                  12
       Finally, the Court will deny Duckett’s cross motion for summary judgment. As described

in greater detail above, Duckett has failed to establish the absence of any genuine issues of material

fact and that she is entitled to judgment as a matter law.

CONCLUSION

       For the reasons set forth above, the Court will grant DHS’s motion for summary judgment,

deny Duckett’s motion for summary judgment, and enter judgment in favor of DHS on all counts.

       An appropriate Order follows.


                                                    BY THE COURT:



                                                     /s/ Juan R. Sánchez .
                                                    Juan R. Sánchez, C.J.




discrimination. Instead, as discussed, they evidence her belief that Franczyk did not like her
because of her involvement in his discipline.
                                                 13
